Exhibit 99.1 AMARIN PROVIDES BUSINESS UPDATE AND ANNOUNCES IMPLEMENTATION OF REVERSE STOCK SPLIT LONDON, United Kingdom, January 18, 2008– Amarin Corporation plc (NASDAQ: AMRND) today announced that, at a General Meeting held yesterday, its shareholders approved a 1 for 10 reverse split of each of its Ordinary Shares. The reverse split became effective as of the close of business yesterday, January 17, 2008. Thomas Lynch, Amarin Chairman and Chief Executive Officer, commented “We are very pleased to report that over 95% of the votes cast by our shareholders approved the one-for-ten reverse stock split. We have made good progress in recent months expanding our management team and broadening our pipeline and look forward to executing on our strategy which we believe will drive shareholder value in 2008.” Under customary Nasdaq practice, with effect from today, January 18, 2008, and for a period of 20 trading days, a
